FILED
                              NOT FOR PUBLICATION                           OCT 3 2014

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                               FOR THE NINTH CIRCUIT


YUSAK ROMPAS,                                     No. 13-71995

               Petitioner,                        Agency No. A095-629-981

  v.
                                                  MEMORANDUM*
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted September 23, 2014 **

Before:        W. FLETCHER, RAWLINSON, and CHRISTEN, Circuit Judges.

       Yusak Rompas, a native and citizen of Indonesia, petitions for review of the

Board of Immigration Appeals’ (“BIA”) order dismissing his appeal from the

immigration judge’s decision denying his application for withholding of removal.

We have jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
the agency’s factual findings. Zehatye v. Gonzales, 453 F.3d 1182, 1184-85 (9th

Cir. 2006). We deny the petition for review.

      Substantial evidence supports the BIA’s finding that the harms Rompas

experienced in Indonesia, even considered cumulatively, did not rise to the level of

persecution. See Wakkary v. Holder, 558 F.3d 1049, 1060 (9th Cir. 2009).

      Substantial evidence also supports the BIA’s finding that, even under a

disfavored group analysis, Rompas failed to provide sufficient evidence of

individualized harm to establish eligibility for withholding of removal. See Halim

v. Holder, 590 F.3d 971, 977 (9th Cir. 2009); see also Wakkary, 558 F.3d at 1066

(“An applicant for withholding of removal will need to adduce a considerably

larger quantum of individualized-risk evidence to prevail than would an asylum

applicant . . . .”). Thus, Rompas’ withholding of removal claim fails.

      PETITION FOR REVIEW DENIED.




                                          2                                   13-71995